Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There’s no disclose for “discontinuing the application of stimulation by the IMD when the level of synchrony exceeds a second threshold” as in claims 1,9 and 17.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
The claim (s) recites  a method (process)/device (machine).
Step 2A, Prong One 
Regarding claims 1,9 and 17, the limitations of “applying” and discontinuing” are processes that, under broadest reasonable interpretation standard, covers performance of these limitations in human mind. There is nothing in the claims precludes the applying and discontinuing step from practically being performed in human mind. The method steps themselves can be carried out in the mind and/or by pen. Thus, these limitations fall within “mental processing” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III). Accordingly, the claims recite an abstract idea.
Step 2A,Prong Two
The judicial exception is not integrated into a practical application. In particular, claim 1 does not recites any additional elements. For claims 9 and 17, the additional element of “a computer readable storage medium, a processor, a memory, one or more electrodes ” amounts to nothing more than parts of a generic computer. Merely including instructions to implement an abstract idea on a computer does not integrate a judicial exception into practical application. Thus, the claims are directed to an abstract idea.
Step 2B
Regarding claims 1,9 and 17, do not include additional elements that are sufficient to amount to because they amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, claim 1 does not recite any additional elements. Therefore, the claim is not patent eligible. Further, simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)). In this case, elements of general computer (as recited in claims 9 and 17) are being used to implement abstract idea of analyzing signal for characteristics of seizure activity. Therefore, the claims do not appear to be patent eligible.

Regarding claims 13 and 16, the limitation of “one or more electrodes/sensor” are recited at a high-level of generality that is well-known basic EEG sensor in the field of EEG technology in view of Grigg-Damberger et al. (’Sleep-Related Epilepsy and Electroencephalography”, Sleep Medicine, March 2012, Vol. 7, Number 1, p46, left column) and amounts to no more than mere pre-solution activity of data gathering. In addition, this pre-solution activity of data gathering using one or more EEG electrodes positioned over or near one of the frontalis muscles, temporalis muscles or F7/F8 is well-understood, routine and conventional in the field of EEG technology as shown in Grigg-Damberger et al. (p46, left column).
	Regarding claims 2-8,10-12,14-15 and 18-20, the limitations in these claims further limit how to determine characteristics of seizure activity. As such, the claims are not
patent eligible for the reason provided above in claims 1,9 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a) Sabesan US2014/0277255 discloses optimization of cranial nerve stimulation to treat seizure disorder during sleep[title].

(b) Craig US2007/0233193 discloses microburst electrical stimulation of the cranial nerves for the treatment of medical condition[title].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/RD/
Examiner
Art Unit 3792